Citation Nr: 0842468	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for anxiety disorder, to include as 
secondary to service-connected seizure disorder, has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for hypertension, to include as secondary 
to service-connected seizure disorder, has been received.

3.  Entitlement to service connection for anxiety disorder, 
to include as secondary to service-connected seizure 
disorder.

4.  Entitlement to an increased rating for seizure disorder, 
currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from February 1978 to February 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision in which 
the RO denied an increased rating for the veteran's service-
connected seizure disorder, denied a TDIU, and determined 
that new and material evidence to reopen the claims for 
service connection for anxiety disorder and for hypertension 
had not been submitted.  The veteran filed a notice of 
disagreement (NOD) in August 2005, and the RO issued a 
statement of the case (SOC) in December 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2005.

In October 2005, the veteran and this wife testified during a 
hearing before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.  

The Board notes that, in a March 2006 rating decision, the RO 
addressed the claims for service connection for anxiety 
disorder and for hypertension, both as secondary to service-
connected seizure disorder, on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claims has been 
received-and, in view of the Board's favorable decision on 
the request to reopen the claim for service connection for 
anxiety disorder, and the veteran's contention that the 
disabilities are secondary to the service-connected seizure 
disorder-the Board has characterized the appeal as 
encompassing the matters set forth on the title page.

The Board's decision reopening the claim for service 
connection for anxiety disorder, to include as secondary to 
service-connected seizure disorder, is set forth below.  The 
remaining claims on appeal are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In July 2004, the Board denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
anxiety disorder and dysthymia.

3.  The evidence received since the July 2004 Board decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 Board decision denying service connection 
for a psychiatric disorder, to include anxiety disorder and 
dysthymia, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
anxiety disorder, to include as secondary to service-
connected seizure disorder, are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the petition to reopen the 
claim for service connection for anxiety disorder, to include 
as secondary to service-connected seizure disorder, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The RO initially denied the claim for service connection for 
anxiety disorder in a February 1997 rating decision and 
denied service connection for depression in a June 1999 
rating decision.  The veteran perfected an appeal of these 
denials, and, in a July 2004 decision, the Board denied 
service connection for a psychiatric disorder, to include 
anxiety disorder and dysthymia.  As the veteran did not 
appeal or seek reconsideration of the Board decision, and no 
other exception to finality applies, that decision is final 
as to the evidence then of record.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran filed a request to reopen a claim 
for service connection for a psychiatric disorder in January 
2005.  Regarding petitions to reopen filed on or after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In the July 2004 decision, the Board denied the veteran 
service connection for a psychiatric disorder, to include 
anxiety disorder and dysthymia, because medical evidence did 
not show that the veteran's anxiety symptoms, which existed 
prior to service, were aggravated by service or that any 
existing psychiatric disorder was causally related to 
service.  The evidence then before the Board included service 
treatment records, private medical records, and VA 
examination reports.  

Since the July 2004 decision, evidence added to the claims 
file includes a January 2006 letter from Dr. T., a private 
physician, who noted that the veteran developed a seizure 
disorder in 1979 or 1980 when he was returning home on leave 
from the military and that soon after the onset of the 
seizures he developed anxiety and depression, which have 
persisted since that time.  After noting that the veteran's 
seizure disorder has been determined to be related to his 
military service, Dr. T. opined that it is possible that the 
veteran's anxiety and depression may be, at least in part, 
caused by his seizure disorder.  Dr. T. explained that the 
veteran stated that he has felt anxious and depressed 
regarding the seizures and, in this way, the anxiety and 
depression may be related to military service.

The above evidence had not been considered by agency 
adjudicators in connection with the previously denied claim, 
and the evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since the evidence suggests that the veteran's 
psychiatric symptoms may be associated with his service-
connected seizure disorder, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
anxiety disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for anxiety disorder has been received, the 
appeal is granted.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for service connection 
for anxiety disorder on the merits as well as the remaining 
claims is warranted, even though such will, regrettably, 
further delay an appellate decision.

The claims file reveals that there may be pertinent Federal 
records outstanding.  In this regard, the veteran reported 
during his October 2005 DRO hearing that he had been denied 
benefits from the Social Security Administration (SSA) and 
that his case was at the "Court of Appeals."  However, no 
records regarding a claim for disability benefits with the 
SSA have been associated with the claims file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

Thus, the Board finds that the RO should obtain from SSA a 
copy of any decision regarding the veteran's claim for 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

As for the claim for increased rating, the veteran underwent 
VA examination for evaluation of seizure disorder in March 
2005.  At that time, the examiner concluded that there was no 
evidence to support that the veteran has had an increase in 
the severity of his seizure disorder, and that it was highly 
questionable as to whether the veteran actually has a seizure 
disorder.  However, during the October 2005 DRO hearing, the 
veteran's wife testified that the veteran has 1 to 2 minor 
seizures per day and has had 4 major seizures in the last 6 
months, although no major seizures since the veteran's 
medication was changed in January 2005.  The Board observes 
that the veteran's wife is competent to report on matters 
observed or within her personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the 
Board also points out that she is a nurse.  To ensure that 
the record accurately reflects the current severity of the 
disability, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-
connected seizure disorder.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Accordingly, the RO should arrange for the 
veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility.

As for the claim for a TDIU, as found by the RO, the veteran 
is currently ineligible for a TDIU on a schedular basis 
because he is service-connected only for seizure disorder 
rated as 10 percent disabling.  See 38 C.F.R. § 4.16(a) 
(2008).  Given that the issues for consideration on remand 
could result in eligibility for a TDIU on a schedular basis, 
the Board finds that the claim for a TDIU is inextricably 
intertwined with the claims for service connection and for 
increased rating, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).

Further, in light of the fact that the veteran's claim for 
increased rating for his service-connected seizure disorder 
is being remanded for VA examination, the examiner should 
provide additional comment as to whether the veteran's 
service-connected disability renders him unemployable, given 
that the record also reflects nonservice-connected 
disabilities, including sleep apnea, and that there is 
currently no such opinion of record.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994) (holding that where an appellant presents 
evidence of unemployability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect the appellant's service-connected 
disability has on his ability to work).

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for increase.  See 38 C.F.R. § 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information/evidence pertinent to the 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

The RO should also ensure that its notice to the veteran 
meets the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vazquez-Flores, the United States Court 
of Appeals for Veterans Claims held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The record contains VA treatment notes from the Altoona VA 
Medical Center (VAMC) and Johnstown VA Outpatient Clinic 
through November 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO 
should obtain and associate with the claims file any 
pertinent, outstanding records from the Altoona VAMC and 
Johnstown VA Outpatient Clinic since November 2005, following 
the procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from SSA a copy 
of any decision regarding the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain and associate 
with the claims file any pertinent, 
outstanding records from the Altoona VAMC 
and Johnstown VA Outpatient Clinic since 
November 2005, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above), as appropriate, and the RO 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records/responses received 
are associated with the claims file, or, 
the time period for the veteran's response 
expires, the RO should arrange for the 
veteran to undergo a VA neurologic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should state whether the 
veteran's seizure disorder is reflective 
of: (A) Averaging at least 1 major seizure 
per month over the last year; (B) 
Averaging at least 1 major seizure in 3 
months over the last year; or more than 10 
minor seizures weekly; (C) Averaging at 
least 1 major seizure in 4 months over the 
last year; or 9-10 minor seizures per 
week; (D) At least 1 major seizure in the 
last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly; or (E) At least 1 major seizure in 
the last 2 years; or at least 2 minor 
seizures in the last 6 months.

The physician should also render an 
opinion, consistent with sound medical 
principles, as to whether, without regard 
to any nonservice-connected disabilities, 
including sleep apnea, or the veteran's 
age, it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the veteran's service-
connected seizure disorder renders him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


